Citation Nr: 0214173	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-17 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran had active service from June 1968 to October 
1974.  He served in the Republic of Vietnam from November 
1968 to November 1969.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).

The veteran was initially represented in this appeal by a 
private attorney.  VA revoked that attorney's authority to 
represent VA claimants effective as of October 10, 2001.  In 
December 2001, the RO informed the veteran in writing of the 
revocation and his right to select another representative. 
The veteran did not respond to the December 2001 notice.  
Therefore, the Board concludes that the veteran wishes to 
represent himself in the instant appeal.


FINDING OF FACT

In March 1996 the Board denied service connection for PTSD; 
additional evidence submitted since that decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final March 1996 Board decision, and thus his claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist 
and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Furthermore, although the VA regulations promulgated to 
implement the Act provide for the retroactive effect of the 
regulations, an exception is that the amendments applicable 
to claims to reopen apply only to those claims received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Whereas VA regulations are binding on the Board, 
38 C.F.R. § 20.101(a) (2002), the Board in this decision will 
apply the regulations implementing the VCAA as they pertain 
to the claim at issue, except that the version of 38 C.F.R. 
§ 3.156 (regarding new and material evidence) in effect prior 
to August 29, 2001, is the version applicable to this claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted the VA's obligations under the VCAA, noting that 
a claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by the VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West Supp. 2002); 
38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connection for PTSD in 
January 1992.  Accordingly, when he later submitted 
statements seeking to reopen the previously denied service-
connection claim, that informal claim did not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2002).  There is no issue as to providing the 
appropriate form or instructions for completing it.  

The RO met the requirement that VA notify the claimant of any 
required information and evidence not previously provided 
that is necessary to substantiate the claim, and that VA 
notify the claimant which evidence will be obtained by the 
claimant and which evidence will be obtained by the VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio, 16 Vet. App. at 187.  Specifically, 
following receipt of the claim to reopen in July 1997, the RO 
wrote to the veteran, with a copy to his representative at 
the time, telling him what evidence was required to process 
his claim for PTSD, including notifying him of information 
only he could provide.  He was also told that he could submit 
evidence from private physicians who had treated him for the 
disorder, and that VA would obtain his VA treatment records 
if the veteran provided the dates and places of treatment.  
In a second letter the same month, he was advised as to the 
finality of the March 1996 Board decision and of the need to 
submit new and material evidence to reopen the claim.  He was 
advised that it was his responsibility to present a detailed 
description of the stressors he experienced, and the term 
"new and material evidence" was explained to him.  
Furthermore, the veteran had a hearing at the RO in November 
1998, prior to adjudication of his claim.  The hearing 
officer asked the veteran a number of questions to attempt to 
determine whether the veteran could possibly provide any 
specificity as to dates, seasons, units, locations, or names 
associated with any claimed stressor, and the veteran denied 
any recollection of such specifics.

There is no indication that additional notification of the 
types of evidence needed to substantiate the claims, or of 
the VA's or the appellant's responsibilities with respect to 
the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO provided the appellant with an August 1999 statement 
of the case and June 2001 supplemental statement of the case 
informing him of the criteria for reopening the claim and the 
evidence considered in evaluating the claim. 

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  
In this case the veteran's initial claim for service 
connection for PTSD was denied because he was unable to 
provide information of a service stressor with sufficient 
specificity that the U.S. Army & Joint Services Environmental 
Support Group (ESG) (now the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)) could verify that a 
service stressor occurred.  The veteran has been notified of 
the information required by the USASCRUR to verify any 
claimed stressor by the March 1996 Board decision that denied 
service connection for PTSD, and he has been notified in 
person at a number of personal hearings at the RO.  It is 
completely clear that the veteran is aware of the need to 
provide information of sufficient specificity that the 
claimed stressor can be verified.  He has attempted to do so, 
and this attempt is addressed in the decision that follows.  
The Board concludes that VA has undertaken reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

The RO has not considered the requirements of the VCAA or its 
implementing regulations.  In order for the Board to consider 
them, it must find that the appellant has been afforded the 
full benefits of the procedural protections and substantive 
requirements of the new law so that he is not prejudiced by 
the Board's consideration of the law's requirements in the 
first instance.  See Bernard v. Brown,  4 Vet. App. 384, 393-
394 (1993), citing VAOPGCPREC 16-92, at 7-9.  In this case, 
the veteran has been provided every protection and every 
assistance that would be required under the VCAA.  It would 
be exalting form over substance to delay adjudication of this 
claim so the RO could consider the requirements of the VCAA 
in the first instance.  It is clear on the record that the 
veteran has been told and is aware of the type of evidence 
needed to reopen his claim.  He is not prejudiced by the 
Board's consideration of the VCAA and implementing 
regulations in the first instance, because there is nothing 
further that he could be asked to provide, and nothing that 
VA could request or obtain without the veteran first 
providing the specific stressor information needed to verify 
his stressors.

II.  Claim to Reopen

The veteran seeks to reopen a claim for service connection 
for PTSD.  In March 1996 the Board denied service connection 
for PTSD.  Unappealed Board decision are generally final.  38 
U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108 (West 1991).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

When the Board denied entitlement to service connection for 
PTSD in March 1996, the record was replete with diagnoses of 
PTSD.  The first such notations were in the 1990s, many years 
after service.  The Board denied the claim on the basis that 
the veteran did not engage in combat and that the veteran did 
not have any independent verifiable stressors to support a 
diagnosis of PTSD. 

At the time of the March 1996 Board decision, the record with 
regard to stressors claimed by the veteran consisted of his 
testimony at June 1993 and May 1994 hearings before RO 
hearing officers, information recorded as part of medical 
examinations, as well as the veteran's service personnel 
records and a letter from the ESG.  The stressors reported by 
the veteran consisted of seeing a sergeant who was getting 
ready to go home "shot through the heart," seeing a vehicle 
in his convoy hit and destroyed by a rocket.  He also 
recounted a friend who was shot while pulling guard duty with 
him, and gave unspecified accounts of seeing dead civilian 
bodies.  He was unable to give details such as dates, names, 
or specific places for these events.  

Based upon the veteran's account of his claimed stressors, in 
August 1993 the ESG reported that it could not confirm any of 
the veteran's "anecdotal" evidence.  the ESG included an 
abstract of an operational report of the 14th Transportation 
Battalion  that contained the report of significant 
activities of the veteran's unit, the 79th Transportation 
Company.  Based on review of all of the above the Board found 
in its March 1996 decision that the veteran did not have 
combat service and that his "alleged in-service stressors 
are either not capable of independent, objective 
corroboration, or the veteran cannot provide pertinent 
information so that his alleged stressors may be 
independently verified."

Evidence received since the March 1996 Board decision 
includes 1998 to 2000 VA medical reports of treatment for 
various medical conditions.  These records include diagnoses 
of PTSD, but contain no new stressor information, and are 
essentially cumulative and redundant, not new evidence.  38 
C.F.R. § 3.156; Vargas-Gonzales v. West, 12 Vet.App. 321 
(1999).

The veteran has also testified again before a hearing officer 
at the RO.  The stressors recounted at this hearing are 
substantially the same as those recounted at the two previous 
hearings.  As such, his testimony is essentially cumulative 
and redundant, not new evidence. 

A number of lay statements have also been added to the 
record.  The first, from D.F., notes that he served in the 
540 Transportation Company right next to the veteran's 
company at Qui Nhon, Vietnam from 1968 to 1969.  He said that 
he did not recall the area receiving any incoming [enemy] 
rounds, but recalled that there was an enemy sapper squad 
that came through the far side of the perimeter on the Air 
Force side of the compound, and that he heard that there were 
some casualties.  This statement, while new, is not material 
to the veteran's claim because the stressor of having heard 
of a sapper attack on the other side of the compound was not 
a stressor that was identified by the veteran.  Statements 
from J.R.S. and E.V.M. concern events preceding the 1968 Tet 
Offensive.  These statements are not material to the 
veteran's claim because they concern events prior to the 
veteran's Vietnam service.  Two other lay statements refer to 
the Air Force compound at Qui Nhon being attacked.  These 
statements likewise do not serve to place the veteran at the 
Air Force compound at Qui Nhon.  (The statement from H.G.S. 
specifically notes that he was at the Army Hospital at Qui 
Nhon and it was the Air Force compound, "not us," that was 
attacked.  The other statement was from an airman who 
recalled an attack in February 1969.)  These final two lay 
statements are therefore not material to the veteran's claim.  
All these additional lay statements are redundant or 
cumulative, not new, evidence, when compared to information 
which was before the Board in March 1996.  Id.  Even if any 
of the additional evidence which the veteran has submitted 
since the March 1996 Board decision were viewed as being new 
evidence, it is not material evidence since, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The veteran's previous attorney has also submitted an 
abstract that reflects that there were two sapper attacks at 
Phu Cat, one in February and one in April 1969, each of which 
resulted in an American serviceman wounded in action.  The 
attorney noted that the veteran had been on many convoys to 
Phu Cat.  This evidence is not material since the veteran 
nowhere claims that a stressor involved  sapper attack at Phu 
Cat, and there is no evidence that places the veteran at Phu 
Cat.  

The Board concludes that new and material evidence has not 
been submitted since the March 1996 Board decision which 
denied the claim for service connection for a PTSD, and thus 
claim is not reopened.

ORDER

The application to reopen a claim for service connection for 
PTSD is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

